Citation Nr: 1144930	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-07 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2008, the Veteran appeared and testified at a Travel Board hearing held before the undersigned Acting Veterans Law Judge.  The hearing transcript is associated with the claims file.  The Veteran's claim was previously before the Board in March 2009 and was remanded for further development.  It appears that there was substantial compliance with the remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  However, any deficiency would be harmless to the Veteran as the Board's decision below grants service connection.  


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Board finds that the Veteran has a current diagnosis of PTSD that is related to his experiences while on active service.  


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless. 

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2011), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

The evidence of record does not show that the Veteran engaged in combat for the purposes of 38 C.F.R. § 3.304.  However, the Veteran's payroll records shows that he was assigned to Headquarters and Headquarters Company 1st Bn 17th Infantry as an in-country transfer from the 51st Signal Battalion from June 1971 to November 1971.  He received special pay each month, and this was hazardous duty pay.  This verifies his assignment in the demilitarized zone (DMZ) in Korea, a location that would involve "hostile military activity," during those months.  

In addition, an October 2010 VA examiner diagnosed the Veteran with PTSD and opined that the PTSD is at least as likely as not related to his service experiences in the DMZ.  

After reviewing the evidence of record, the Board finds that after resolving all reasonable doubt in favor of the Veteran, service connection for PTSD is warranted.  Pursuant to the recently amended 38 C.F.R. § 3.304(f)(3)) the Veteran has experienced, witnessed, or been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  This has been established by the Veteran's lay testimony that he experienced mortar attacks and small arms fire from the Korean soldiers along the Korean DMZ.  The October 2010 VA examiner found that the claimed stressor would substantiate a diagnosis for PTSD and would be related to the Veteran's fear of hostile military or terrorist activity.  Further, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  

Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


